

116 HR 7361 IH: Protecting Europe’s Energy Security Clarification Act of 2020
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7361IN THE HOUSE OF REPRESENTATIVESJune 25, 2020Mr. Kinzinger (for himself, Mr. Turner, Mr. Gallego, Ms. Stefanik, Mr. Heck, Mr. Womack, Mr. Phillips, Mr. Bishop of Utah, and Ms. Kaptur) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo clarify and expand sanctions applicable with respect to the construction of the Nord Stream 2 or TurkStream pipeline projects.1.Short titleThis Act may be cited as the Protecting Europe’s Energy Security Clarification Act of 2020.2.Clarification and expansion of sanctions relating to construction of Nord Stream 2 or Turkstream pipeline projects(a)In generalSubsection (a)(1) of section 7503 of the Protecting Europe’s Energy Security Act of 2019 (title LXXV of Public Law 116–92; 22 U.S.C. 9526 note) is amended—(1)in subparagraph (A), by inserting or pipelaying activities after pipe-laying; and(2)in subparagraph (B)—(A)in clause (i)—(i)by inserting , or facilitated the sale, lease, or provision of, after provided; and(ii)by striking ; or and inserting a semicolon;(B)in clause (ii), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(iii)provided underwriting services or insurance or reinsurance for those vessels; or(iv)provided services or facilities for technology upgrades or installation of welding equipment for, or retrofitting or tethering of, those vessels..(b)DefinitionsSubsection (i) of such section is amended—(1)by redesignating paragraph (5) as paragraph (6); and(2)by inserting after paragraph (4) the following:(5)Pipe-laying activitiesThe term pipe-laying activities means activities that facilitate pipe-laying, including site preparation, trenching, surveying, placing rocks, stringing, bending, welding, coating, lowering of pipe, and backfilling..(c)Interim report required(1)In generalAs soon as practicable and not later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, shall submit a report on the matters required by subsection (a) of section 7503 of the Protecting Europe’s Energy Security Act of 2019 (22 U.S.C. 9526 note), as amended by this section, with respect to the period—(A)beginning on the later of—(i)the date of the enactment of this Act; or(ii)the date of the most recent submission of a report required by such section 7503; and(B)ending on the date on which the report required by this subparagraph is submitted.(2)TreatmentA report submitted pursuant to paragraph (1) shall be—(A)submitted to the same committees as a report submitted under subsection (a) of such section 7503; and(B)otherwise treated as a report submitted under such subsection (a) for purposes of all authorities granted by such section pursuant to such a report.